DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements filed 4/24/2019 and 6/8/2020 have been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,384,028. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims in the application are found in the claims of the patent.
Regarding claim 1, the limitations of claim 1 are found in claim 1 of the patent.
Regarding claim 2, the limitations of claim 2 are found in claim 2 of the patent.
Regarding claim 3, the limitations of claim 3 are found in claim 13 of the patent.
Regarding claim 4, the limitations of claim 4 are found in claim 14 of the patent.
Regarding claim 5, the limitations of claim 5 are found in claim 15 of the patent.
Regarding claim 6, the limitations of claim 6 are found in claim 16 of the patent.
Regarding claim 7, the limitations of claim 7 are found in claim 17 of the patent.
Regarding claim 8, the limitations of claim 8 are found in claim 18 of the patent.
Regarding claim 9, the limitations of claim 9 are found in claim 22 of the patent.
Regarding claim 10, the limitations of claim 10 are found in claim 23 of the patent.
Regarding claim 11, the limitations of claim 11 are found in claim 24 of the patent.
Regarding claims 12, the limitations of claim 12 are found in claim 28 of the patent.
Regarding claim 13, the limitations of claim 13 are found in claim 29 of the patent.
Regarding claim 14, the limitations of claim 14 is found in claims 17 and 30 of the patent. 
Regarding claim 15, the limitations of claim 15 are found in claim 31 of the patent.
Regarding claim 16, the limitations of claim 16 are found in claim 32.
Regarding claim 17, the limitations of claim 17 are found in claim 25 of the patent. 
Regarding claim 18, the limitations of claim 18 are found in claim 3 of the patent.
Regarding claim 19, the limitations of claim 19 are found in claim 4 of the patent
Regarding claim 20, the limitations of claim 20 are found in claim 5 of the patent.
Regarding claim 21, the limitations of claim 21 are found in claim 6 of the patent.
Regarding claim 22, the limitations of claim 22 are found in claim 7 of the patent.
Regarding claim 23, the limitations of claim 23 are found in claim 8 of the patent.
Regarding claim 24, the limitations of claim 24 are found in claim 9 of the patent.
Regarding claim 25, the limitations of claim 25 are found in claim 10 of the patent. 
Regarding claim 26, the limitations of claim 26 are found in claim 11 of the patent.
Regarding claim 27, the limitations of claim 27 are found in claim 26 of the patent.
Regarding claim 28, the limitations of claim 28 are found in claim 27 of the patent.
Regarding claim 29, the limitations of claim 29 are found in claim 33 of the patent.
Regarding claim 30, the limitations of claim 30 are found in claim 12 of the patent.
Regarding claim 31, the limitations of claim 31 are found in claim 19 of the patent.
Regarding claim 32, the limitations of claim 32 are found in claim 20 of the patent.
Regarding claim 33, the limitations of claim 33 are found in claim 21 of the patent.
Regarding claim 34, the limitations of claim 34 are found in claim 39 of the patent.
Regarding claim 35, the limitations of claim 35 are found in claim 40 of the patent.
Regarding claim 36, the limitations of claim 36 are found in claim 41 of the patent.
Regarding claim 37, the limitations of claim 37 are found in claim 42 of the patent.
Regarding claim 38, the limitations of claim 38 are found in claim 43 of the patent.
Regarding claim 39, the limitations of claim 39 are found in claim 44 of the patent.
Regarding claim 40 the limitations of claim 40 are found in claim 45 of the patent.
Regarding claim 41, the limitations of claim 41 are found in claim 46 of the patent.
Regarding claim 42, the limitations of claim 42 are found in claim 47 of the patent.
Regarding claim 43, the limitations of claim 43 are found in claim 48 of the patent.
Regarding claim 44, the limitations of claim 44 are found in claim 49 of the patent.
Regarding claim 45, the limitations of claim 45 are found in claim 50 of the patent.
Regarding claim 46, the limitations of claim 56 are found in claim 51 of the patent.
Regarding claim 47, the limitations of claim 47 are found in claim 52 of the patent.
Regarding claim 48, the limitations of claim 48 are found in claim 53 of the patent.
Regarding claim 49, the limitations of claim 49 are found in claim 54 of the patent.
Regarding claim 50, the limitations of claim 50 are found in claim 34 of the patent.
Regarding claim 51, the limitations of claim 51 are found in claim 35 of the patent.
Regarding claim 52, the limitations of claim 52 are found in claim 52 of the patent.
Regarding claim 53, the limitations of claim 53 are found in claim 37 of the patent.
Regarding claim 54, the limitations of claim 54 are found in claim 38 of the patent. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-10, 14, 18, 19, 29-30 and 42-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mutti (US 2009/0101154), hereinafter Mutti in view of Guney et al (US 2009/0044890), hereinafter Guney.
Regarding claim 1, Mutti teaches a nasal interface apparatus (Figs. 2-5) for use with a respiratory device that doses compressed gas from a compressed gas source (paragraphs 51, 90), the apparatus comprising a pair of hub components (Fig. 1: 4, Paragraph 90, 2 used at once) for receiving the compressed gas (paragraph 51) with each hub component having a delivery opening (Fig. 1: 6: paragraph 51); a pair of nasal pillows (Fig. 1, Fig. 5: 2), wherein each nasal pillow has a tubular structure (Fig. 1, Fig. 5)with a first end and a second end and wherein a respective hub component is concentrically disposed with the first end of each nasal pillow (Fig. 1, Fig. 2) such that the delivery 
Mutti does not disclose a plurality of delivery openings to deliver the compressed gas. 
However, Guney discloses a nasal pillow device with a plurality of delivery openings. (Fig. 5-9-1, paragraph 264) such that the plurality of delivery openings of the hub component are positioned to deliver the compressed gas within the nasal pillow. 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Mutti with the plurality of delivery openings as taught by Guney to increase the dispersion and turbulence of the air as it exits the orifice and enters the patient’s nasal passage (paragraph 265) which reduces air jetting effects. (Paragraph 239)

Regarding claim 2, Mutti in view of Guney teaches the nasal interface apparatus of claim 1, but Mutti does not teach a connector strip.
However, Guney teaches a connector strip between the two nasal components. (Fig. 5-38, paragraph 324)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Mutti with a connector strip as taught by Guney in order to allow the 2 nasal pieces to be connected. (Paragraph 324)

Regarding claim 18, Mutti in view of Guney teaches the nasal interface apparatus of claim 2, and Guney further teaches wherien the nasal pillows, the connector strip and support structures for attaching the nasal pillows to the hub components are an integral unitary part. (paragraph 325)

Regarding claim 19, Mutti in view of Guney teaches the nasal interface apparatus of claim 18, but does not teach wherien the nasal pillows have concave outer surfaces proximate the first ends thereof that form grooves for accommodating a respective nostril rim of a user.
However, Guney teaches a nasal prong assembly (Fig. 5-9-1) with concave outer surfaces that form grooves to accommodate the nostril of a user. (The examiner notes that the nasal prong has a concave portion running around the circumference which forms the groove)
It would have been obvious to a person skilled in the art to have provided Mutti with a concave surface as disclosed by Guney in order to provide a comfortable fit for the user.

Regarding claim 3, Mutti in view of Guney teaches the nasal interface apparatus of claim 1, and Mutti further teaches wherien a length of each nasal pillow is greater than a length of its respective hub component. (Fig. 4)

Regarding claim 4, Mutti in view of Guney teaches the nasal interface apparatus of claim 1, and Mutti further teaches wherien the tubular structures of the nasal pillows have lattice like walls. (Figs. 1, 2: holes 10 in structure, paragraphs 62-63)

Regarding claim 9, Mutti in view of Guney teaches the nasal interface of claim 1, and Mutti further teaches  wherein the at least one ambient air aperture is a series of ambient air apertures (Fig. 1: air apertures 7) that substantially surround the plurality of delivery openings of the respective hub component. (Fig. 1, 7, the modified Mutti teaches the plurality of delivery openings, see Guney fig. 5-9-1)

Regarding claim 10, Mutti in view of Guney teaches the nasal interface apparatus of claim 10 and Mutti further teaches wherein a distal surface of a central hub of each hub component includes the plurality of delivery openings formed therein. (Figs. 1, 4, delivery opening 6 is at distal end of end of 4)

Regarding claim 14, Mutti in view of Guney teaches the nasal interface apparatus of claim 10, but Mutti does not disclose wherein each of the plurality of delivery openings of the central hubs has a diameter of less than 0.010 inches and length of approximately 0.040 inches.
Guney discloses a nasal interface device with a plurality of delivery openings (Figs. 5-8: 940, 5-9-1) but does not disclose the diameter and depth. 
However, it would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Mutti in view of Guney with a diameter and a depth of an outlet disc as disclosed by Guney to increase the dispersion and turbulence of the air as it enters the nasal passages. (Paragraph 265) The courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In the instant case the modified Mutti would not operate differently with the claimed diameter and depth since it would still allow delivery of compressed gas to the nasal prong while dispersing the air flow. 

Regarding claim 29, Mutti in view of Guney teaches the nasal interface apparatus of claim 1, and Mutti further teaches wherien a length of the body portion of the nasal pillow is sized to fit within the nostril of a user such that when the nasal interface is worn by a user the first end of the nasal pillow does not substantially extend beyond the nostril of the user. (Fig. 5)

Regarding claim 30, Mutti in view of Guney and Foley teaches the nasal interface apparatus of claim 2, and Mutti further teaches wherien a length of the body portion of the nasal pillow is sized to fit within the nostril of a user (Fig. 1) but does not teach such that when the nasal interface is worn by a user the connector strip abuts against the columella of the user while the remainder of the nasal interface is disposed within or slightly proximal of the nostril of the user.
However Guney teaches a nasal interface device which when worn by a user the connector strip (Fig. 5-38: 4045) abuts the columella of the user while the remainder of the nasal interface is disposed within or slightly proximal the nostril of the user. 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Mutti with the connector against the columella as disclosed by Guney to link the nasal prongs and facilitate adjustment. (Paragraph 324)

Regarding claim 42, Mutti teaches a nasal interface apparatus (Figs. 1-5) for use with a respiratory device (paragraph 51) that doses compressed gas from a compressed gas source (paragraphs 51 and 90), the apparatus comprising: a pair of annular hub components (Fig. 1: 4) for receiving the compressed gas (paragraph 51) with each hub component having a  delivery opening (Fig. 1: 6) in a distal face thereof (Fig. 1); and a pair of nasal pillows (Fig. 1: Fig. 5: 2), wherien each nasal pillow has a respective annular hub disposed at a proximal end thereof (Fig. 1, Fig. 2) such that delivery opening of the annular hub component are positioned to deliver the compressed gas into the nasal pillow. (Fig. 1, Fig. 2)
However, Guney discloses a nasal pillow device with a plurality of delivery openings. (Fig. 5-9-1, paragraph 264) such that the plurality of delivery openings of the hub component are positioned to deliver the compressed gas within the nasal pillow. 


Regarding claim 43, Mutti in view of Guney teaches the nasal interface of claim 42, and Mutti further teaches wherien an inner circumferential surface of each annular hub component defines an ambient air aperture through the respective annular hub component. (Fig. 1: ambient air apertures 7)

Regarding claim 44, Mutti in view of Guney teaches the nasal interface apparatus of claim 43, and Mutti further teaches wherein the ambient air aperture is concentrically disposed within the proximal end of the nasal pillow. (Fig. 1, Fig. 2, Fig. 5)

Regarding claim 45, Mutti in view of Guney teaches the nasal interface apparatus of claim 42 and Guney further teaches comprising: a connector strip that connects together the proximal ends of the pair of nasal pillows. (Fig. 5-38: strip 4045, paragraph 324-325)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Mutti with the connector taught by Guney to link the nasal prongs and facilitate adjustment. (Paragraph 324)

Regarding claim 46, Mutti in view of Guney teaches the nasal interface apparatus of claim 42 wherein a length of the annular hub components is less than a length of the nasal pillows. (Figs. 1 and 2)




Claims 15, 16, 48 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mutti in view of Guney and further in view of Starr et al (US 2002/0029004), hereinafter Starr.
Regarding claim 15, Mutti in view of Guney teaches the nasal interface apparatus of claim 1, but does not teaches wherien at least one hub component includes at least one opening for sensing.
However, Starr teaches a nasal interface device (Fig. 15) wherein the hub component (Fig. 15:206) includes at least one opening for sensing. (Fig. 15: 212, paragraph 110)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Mutti in view of Guney with at least one opening for sensing as taught by Starr to determine a variety of respiratory characteristics for a patient. (Paragraph 107)

Regarding claim 16, Mutti in view of Guney and Starr teaches the nasal interface apparatus of claim 15, and Starr further teaches wherien the at least one opening for sensing is one of a plurality of delivery openings of the hub component. (Fig. 14: holes 212)

Regarding claim 48, Mutti in view of Guney teaches the nasal interface apparatus of claim 42, but does not teaches wherien at least one hub component includes at least one opening for sensing.
However, Starr teaches a nasal interface device (Fig. 15) wherein the hub component (Fig. 15:206) includes at least one opening for sensing. (Fig. 15: 212, paragraph 110)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Mutti in view of Guney with at least one opening for sensing as taught by Starr to determine a variety of respiratory characteristics for a patient. (Paragraph 107)

Regarding claim 49, Guney in view of Mutti and Starr teaches the nasal interface apparatus of claim 48 the nasal interface apparatus of claim 15, and Starr further teaches wherien the at least one opening for sensing is one of a plurality of delivery openings of the hub component. (Fig. 14: holes 212)

Allowable Subject Matter
Regarding claims 34 - 41 the prior art of record does not disclose or render obvious a
nasal interface with a pair of annular hub assemblies having a plurality of air apertures and a plurality of openings to deliver compressed gas wherein each of the hub assemblies comprises a plenum for distributing the compressed gas.

Claims 5 - 8 and 31-33, 47 and 50-54 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 5-8, 31 -33, 47 and 50-54, the prior art of record does not disclose or render
obvious a nasal interface with a pair of annular hub assemblies having a plurality of air apertures and a
plurality of openings to deliver compressed gas wherein each of the hub assemblies comprises a plenum
for distributing the compressed gas.
Claims 11, 12, 13, 17, 27 and 28 are objected to as being dependent upon a rejected base claim,
but would be allowable if rewritten in independent form including all of the limitations of the base claim
and any intervening claims.
Regarding claims 11, 12, 13, 17, 27 and 28, the prior art of record does not disclose or render
obvious a nasal interface wherein the distal end of the hub assembly is located at or aligned with the
proximal end of the nasal pillow.
Claims 20- 26 are objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any
intervening claims.
Regarding claims 20-26 the prior art of record does not disclose a nasal interface with a sealing
ring wherein the support structures include a strut extending between the sealing ring and the first end of the nasal pillow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785